Exhibit 10.4

image1 [sgma-20180131xex10_4g001.jpg]

﻿

﻿

EQUIPMENT SCHEDULE No. 04

﻿

﻿

 

 

 

 

 

 

 

Lessee

SIGMATRON INTERNATIONAL, INC.

Equipment Location

STANDARD COMPONENTS DE MEXICO, S.A.

 

Street Address

2201 Landmeier Road

 

Street Address

Carretera Presa La Amistad KM 6.5 y Camino A Santa Eulalia

 

City

Elk Grove Village

 

State

IL

County

Cook

Zip Code

60007

City

Acuna

 

State

CU

 

County

Mexico

 

Zip Code

 26230

 

Contact

Michelle Laguna

 

Telephone

(847) 640-4397

Contact

Michelle Laguna

Telephone

(847) 640-4397

﻿

﻿

﻿

﻿

 

﻿

Quantity

 

Description

2 

Mycronic Mydata Hydra 2D MY Spare Part (Item No. L-012-0713)

Serial Number:  17142804, 17262814

1 

Keysight Technologies  2-Module in-Circuit Test System i317x Series 5 (Item No.
E9902E) including (2) Activated Mods, (18) DD12 Cards, (2) 6751A Power Supply,
6773A Power Supply, 6746A Power Supply, Drive ThruTest, ICT Pin Verification
Fixture, and Software Serial Number:  MY49420468

﻿

﻿

﻿

This Equipment Schedule No. 04 dated January 9, 2018 (“Equipment Schedule”)
incorporates the terms and conditions of that certain Master Lease No. 2017389
dated August 15, 2017 (“Master Lease”) by and between FIRST AMERICAN COMMERCIAL
BANCORP, INC. (“Lessor”) and SIGMATRON INTERNATIONAL, INC. (“Lessee”) (the
Equipment Schedule and Master Lease as incorporated therein, the “Lease”). 
Lessor hereby leases to Lessee and Lessee hereby leases from Lessor the
above-described items of Equipment for the Lease Term and on terms and
conditions set forth herein.  In the event of any conflict between the terms of
the Master Lease and the terms of this Equipment Schedule, the terms of this
Equipment Schedule shall prevail.

 

If applicable, for purposes of this Equipment Schedule and all ancillary
documents, the terms defined in the Master Lease as “Delivery  Order
and Acceptance Certificate” and “Authorization Date” are hereby revised to be
“Delivery and Acceptance Certificate” and “Acceptance Date,”  respectively.

﻿

﻿

 

 

Base Lease Term

48 Months

Lessee shall pay Lessor a nonrefundable advance rental payment in the amount
of  $8,198.22 which is applied to  the last payment due under the Lease. Billing
is monthly.

 

Monthly Rental Payment

$8,198.22, plus applicable taxes

﻿

﻿

 

 

 

Accepted by Lessee

SIGMATRON INTERNATIONAL, INC.

Accepted by Lessor

FIRST AMERICAN COMMERCIAL BANCORP, INC.

By

/s/ Linda K. Frauendorfer

By

/s/ Daniel Wallenhorst

Name

Linda K. Frauendorfer

 

Name

Daniel Wallenhorst

Title

Chief Financial Officer

 

Date

January 8, 2018

Title

Vice President

Date

January 9, 2018

﻿



--------------------------------------------------------------------------------